Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoi (US-2014/0070812).
Claim No
Claim Feature
Prior art
Yokoi (US-2014/0070812-A1)
1
A power supply facility for supplying a magnetic resonance facility with electrical power, the power supply facility comprising: 

Yokoi discloses a power supply facility with electrical power, as claimed, cf. Fig. 1 and 3.


a control facility; and 

Control facility (140);

a network connection to a power network and an electrical energy store, 

Power network (120);
Electrical energy store (BU comprised of BA1, BA2, …Ban);

wherein the network connection is configured for an installed power level that is lower than a maximum power level that is demandable by the magnetic resonance facility, and
Installed power level (“steady basis” power level TH), cf. Fig. 1;

Maximum power level (PK), cf. Fig. 1;

wherein the control facility is configured, in the event that a power demand of the magnetic resonance facility exceeds the installed power, to provide the power from the network connection and the energy store.

See abstract which discloses the network power and energy store (BU) provide power to the MR facility when power demand exceeds the installed power (TH). 

Claim 1 is fully met by Yokoi.

2
The power supply facility of claim 1, wherein the electrical energy store is a battery.
Yokoi discloses the electrical energy store to include a bank of batteries BA1… BAn). 

3
 The power supply facility of claim 1, wherein the network connection and the electrical energy store are part of an uninterruptible power supply facility that is connected via an electric connection to the magnetic resonance facility.

In the instant specification the Applicant has stated that, it is known that magnetic resonance system includes uninterruptible power supply, cf. ¶ [0006] in the PGPub of the instant application. So, this claim is not new over known knowledge.  Further, in ¶ [0322], Yokoi stated what can be done with a battery power during a power failure, which appears to meet the claim as well.

7-13
The power supply facility of claim 1, wherein the control facility is configured, on selection of a scan protocol to be carried out using a magnetic resonance sequence, to: predict an energy requirement for performance of the scan protocol using a power model; and evaluate a feasibility criterion that evaluates a current charge state and the predicted energy requirement, and indicates a feasibility of the scan protocol, wherein when non-feasibility is indicated, a notification is output to a user and the execution of the scan protocol is suppressed.

Claims 7-13 are met by Yokoi, when it discloses calculation of power consumption in an imaging sequence under various/different situations, cf. Fig. 8.
14
14. The power supply facility of claim 1, wherein the control facility is further configured for preventing the performance of scan protocols exceeding an energy requirement threshold, a power demand threshold, or a combination thereof in the event of the failure of the network supply via the network connection.

Claim 14 is met by Yokoi, cf. ¶ [0322].
15
15. The power supply facility of claim 1, wherein the control facility is further configured for using the electrical energy stored in the energy store for at least one further function of36 the magnetic resonance facility in the event of the failure of the network supply via the network connection.

Claim 15 is met by Yokoi, cf. ¶ [0322].
16
The power supply facility of claim 15, wherein the at least one function is selectable from the group consisting of a cooling function of a cooling facility for a main magnet cooled without the use of helium and a basic operational readiness function for maintaining basic operational readiness of the magnetic resonance facility.

Claim 16 is met by Yokoi when it discloses the MRI system in Yokoi includes magnets that require cooling, cf. ¶ ¶ [0082]- [0084].
17
The power supply facility of claim 15, wherein the control facility is further configured for using an account model for different functions in which an energy account at energy buffers of the energy store to be made available for this function is associated with each function, and wherein a feasibility criterion takes account of the energy accounts.

Claim 17 is met by Yokoi when it discloses how to operate the MR facility using the electrical energy store (BU) in case of power failure, cf. ¶ [0322].
18
A magnetic resonance system comprising: at least one magnetic resonance facility; and at least one power supply facility, a power supply facility of the at least one power supply facility being for supplying the at least one magnetic resonance facility with electrical power, the power supply facility comprising: a control facility; and a network connection to a power network and an electrical energy store, wherein the network connection is configured for an installed power level that is 37 lower than a maximum power level that is demandable by the magnetic resonance facility, and wherein the control facility is configured, in the event that a power demand of the magnetic resonance facility exceeds the installed power, to provide the power from the network connection and the energy store.

See treatment of claim 1 above for claim 18. For meeting the features of an MR system see Fig. 2 in Yokoi.
19
19. The magnetic resonance system of claim 18, wherein the at least one magnetic resonance facility comprises a plurality of magnetic resonance facilities, the magnetic resonance system further comprises a plurality of electrical energy stores, or a combination thereof, and wherein the control facility comprises a master unit configured to coordinate demands of the plurality of magnetic resonance facilities, assign the plurality of energy stores to power demands, or a combination thereof, the master unit comprising or being a control arrangement of one magnetic resonance facility of the plurality of magnetic resonance facilities, a control unit of one energy store of the plurality of energy stores, an additional computer facility, or any combination thereof.

Claim 19 is met by Yokoi when it discloses that the imaging system in Yokoi may include a plurality of imaging units, cf. claim 5 in Yokoi. 

As to a master unit, the charge/discharge control unit (140) would act as the master unit that will receive feedback from each imaging unit and cause charge or discharge operation as one electrical store may serve plurality of the imaging units perhaps one at a time. Fig. 1 emphasizes that for most of the time power level of one unit is within the threshold TH and demand of high power exceeding the TH value exists for a small amount of time. Therefore, it is possible to use one electrical store for multiple imaging units thus saving capital cost of meeting high power demand of multiple imaging units. 

20
A method for operating a power supply facility of at least one magnetic resonance facility for supplying the at least one magnetic resonance facility with electrical power, wherein the power supply facility comprises a control facility, a network connection to a power network, and an electrical energy store, wherein as the network connection, a network connection that is configured for an installed power level that is lower than a maximum38 power level that is demandable by the at least one magnetic resonance facility is used, the method comprising: providing, by the control facility, electrical power from the network connection and the energy store in the event that a power demand by the at least one magnetic resonance facility exceeds the installed power.

Method steps of claim 20 are met by operation of Yokoi as applied to claim 1 above.



Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (US-2014/0070812-A1) in view of Poole (US-2018/0224512-A1).
As to claim 4, Yokoi discloses a power supply facility of claim 1.  However, Yokoi does not disclose a numerical value of power consumed by the magnetic resonance based on which a potential range of capacity of energy store can be ascertained. It is well-known in the art that a typical MR system consumes several tens of Kilowatts of power. For example, Poole discloses a 1.5 T and 3.0 T MRI system typically consumes between 20 kW and 40 kW of power, cf. ¶ [0091]. It is conceivable that Yokoi has a power consumption like that Poole is discussing.  Based on this it is easy to see that a few minutes data acquisition the energy store must have capacity in the range of several kWh which falls in the range claimed in claim 4.  
Therefore, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim (claim 4) to modify Yokoi, if needed, include a capacity of the energy store (battery unit Bu) in the range of at least 5kWh as can be estimated from the typical power consumption of a typical MRI system like that of Yokoi.
As to claims 5 and 6, it is apparent that there is no criticality in the numerical values and ranges claimed in these claims and therefore, claims 5 and 6 will not be new inventions over Yokoi and Poole combination. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852